DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coppola et al. (6,360,138).  Coppola et al. disclose, in figs. 1-6, 
Re-claim 1, a fuel dispenser, comprising:
a payment terminal 12 configured to process payment for fuel dispensed by the fuel dispenser 14; a fuel controller  16 configured to control the dispensing of fuel; and a fuel controller translator 46 configured to:
receive  a command 42 from a source external to the fuel dispenser, the command being in a first format 26 that is compatible with one of the fuel controller and the payment terminal and is incompatible with an other one of the fuel controller and the payment terminal 12,


transmit the command in the determined second format to the other one of the fuel controller and the payment terminal 14 (col. 10,lines 43-58).
Re-claim 2, further comprising a pump compartment with the fuel controller disposed therein; and an electronics compartment with the payment terminal and the fuel controller translator disposed
therein ( col. 6, lines 36-44).
Re-claims  3, 4, wherein the one of the fuel controller and the payment terminal is the payment terminal;
the other one of the fuel controller and the payment terminal is the fuel controller; and determining the second format includes:
reading a conversion table stored in a memory, the conversion table including a plurality of entries, each of the entries corresponding to a different type of fuel controller, and
selecting a one of the plurality of entries that corresponds to a type of the fuel controller (col. 5, lines 29-60);
 wherein the fuel controller translator is configured to retrieve from the memory the command in the determined second format (fig. 3).
Re-claim 5, wherein the one of the fuel controller and the payment terminal is the fuel controller;
the other one of the fuel controller and the payment terminal is the payment terminal; and




reading a conversion table stored in a memory, the conversion table including a plurality of entries, each of the entries corresponding to a different type of payment terminal, and
selecting a one of the plurality of entries that corresponds to a type of the payment
terminal (col. 9, lines 44-67 and col. 10, lines 1-58).
Re-claim 6, wherein the fuel controller translator is configured to retrieve from the memory the command in the determined second format.
Re-claim 7, wherein the fuel controller translator is configured to:
after transmitting the command, receive data in the second format from the other one of the fuel controller and the payment terminal;
translate the data from the second format to the first format; and transmit the data in the first format to the source.
Re-claim 8, wherein the fuel controller translator includes at least one programmable processor.
Re-claims 9, 10, wherein the source external to the fuel dispenser includes a forecourt controller or
a point-of-sale system.
Re-claims 11-14, Coppola et al. disclose a fuel dispenser comprising limitations of claims 11-14 because the claims are substantially  the same with the limitations of claims 1-10; and “the at least of the fuel dispensing components” in claim 11 can be considered as “the payment terminal” in claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson et al. (2006/0265736) and Robertson et al. (2007/0033398) teach a fuel dispenser comprising an optional translator may be used to make the elements compatible, as well known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LIEN M NGO/ Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         April 6, 2021